

Exhibit 10.6


Limited Payment Guaranty Agreement


This Limited Payment Guaranty Agreement (this “Guaranty”) is made as of the 30th
day of August, 2019, by KBS REIT Properties II, LLC, a Delaware limited
liability company (“Guarantor”), in favor of Bank of America, N.A., a national
banking association, as administrative agent for Lenders as that term is defined
below (collectively with its successors or assigns, in such capacity,
“Administrative Agent”), and each of the Lenders.


Recitals


Administrative Agent and certain other lenders from time to time (each a
“Lender” and collectively, “Lenders”), and KBSII Granite Tower, LLC, a Delaware
limited liability company (“Borrower”), are entering into concurrently herewith
that certain Loan Agreement dated as of the date hereof (herein called, as it
may hereafter be modified, supplemented, restated, extended, or renewed and in
effect from time to time, the “Loan Agreement”), which Loan Agreement sets forth
the terms and conditions of a loan (the “Loan”) to Borrower.


A condition precedent to Lenders’ obligation to make the Loan to Borrower is
Guarantor’s execution and delivery to Administrative Agent of this Guaranty.


The Loan will be evidenced by those certain Promissory Notes of even date
herewith, each made by Borrower and payable to the order of a Lender, in the
aggregate original face principal amount of One Hundred Forty-Five Million
Thousand and No/100 Dollars ($145,000,000.00) (such notes, as they may hereafter
be renewed, extended, supplemented, increased or modified and in effect from
time to time, and all other notes given in substitution therefor, or in
modification, renewal, or extension thereof, in whole or in part, are herein
called the “Note”).


Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.


Agreements


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lenders to make the Loan to
Borrower, Guarantor hereby guarantees to Administrative Agent and the Lenders
the prompt and full payment and performance of the indebtedness and obligations
described below in this Guaranty (collectively called the “Guaranteed
Obligations”), this Guaranty being upon the following terms and conditions:


Section 1. Guaranty of Payment.


Guarantor hereby unconditionally and irrevocably guarantees to Administrative
Agent and Lenders the punctual payment when due, whether by lapse of time, by
acceleration of maturity, or otherwise, of (i) upon the occurrence of a
Triggering Event (as hereinafter defined), all principal and interest (including
interest accruing after maturity and after the commencement








--------------------------------------------------------------------------------



of any bankruptcy or insolvency proceeding by or against Borrower, whether or
not allowed in such proceeding) now or hereafter due and owing, or which
Borrower is obligated to pay, pursuant to the terms of any Note, the Loan
Agreement, the Deed of Trust, or any of the other Loan Documents, as the same
may from time to time be amended, supplemented, restated or otherwise modified,
and (ii) regardless of whether a Triggering Event shall have occurred, one
hundred percent (100%) of all amounts owing under the Environmental Agreement by
Borrower if (and only if) the Environmental Insurance Policy (as defined in and
substantially and materially in the form approved by Administrative Agent
pursuant to the Loan Agreement) is not then in place or, if not then in place,
does not otherwise cover Borrower for claims relating to environmental matters
when and if demand is made by Administrative Agent or any Lender under the
Environmental Agreement (i.e., Guarantor shall have no liability under this
Guaranty for, and the Indebtedness (as hereinafter defined) shall not include,
amounts owing under the Environmental Agreement so long as the Environmental
Insurance Policy is in place or otherwise covers the liability of Borrower for
environmental matters at the time demand is made by Administrative Agent or a
Lender to Borrower under the Environmental Agreement, whether or not the claim
relating to any such environmental matter is a covered claim under such
Environmental Insurance Policy) (the amounts described in clauses (i) and (ii)
above shall be referred to herein, collectively, as the “Indebtedness”). The
Indebtedness shall also include all costs and expenses incurred by
Administrative Agent in seeking to enforce Administrative Agent’s rights and
remedies under this Guaranty, including court costs, costs of alternative
dispute resolution and reasonable attorneys’ fees, whether or not suit is filed
or other proceedings are initiated thereon. This Guaranty covers, subject to the
other terms and conditions of this Guaranty, the Indebtedness presently
outstanding and the Indebtedness arising subsequent to the date hereof,
including all amounts advanced by Administrative Agent or Lenders in stages or
installments. The guaranty of Guarantor as set forth in this Section 1 is a
continuing guaranty of payment and not a guaranty of collection.


Section 2. Guaranty of Specific Obligations.


Guarantor also hereby unconditionally and irrevocably guarantees payment of, and
agrees to protect, defend, indemnify and hold harmless Administrative Agent and
each Lender for, from and against, one hundred percent (100%) of any deficiency,
loss or damage suffered by Administrative Agent or any Lender because of:


(a)The intentional misapplication or misappropriation by Borrower of any funds
derived from the Property, including the misapplication or misappropriation by
Borrower of rent, security deposits, insurance proceeds, condemnation awards, or
other income arising with respect to the Property;


(b)Borrower’s intentional commission of physical waste with respect to the
Property;


(c)The fraud or intentional misrepresentation by Borrower or Guarantor
made in or in connection with the Loan Documents or the Loan;


(d)Any voluntary transfer of the Property in violation of the terms of the Loan
Documents; or


2



--------------------------------------------------------------------------------



(e)Borrower’s voluntary filing of any proceeding for relief under any federal or
state bankruptcy, insolvency or receivership laws or any assignment for the
benefit of creditors made by Borrower, or the involuntary filing against
Borrower by any member of Borrower, Guarantor or any Affiliate thereof of any
proceeding for relief under any federal or state bankruptcy, insolvency or
receivership laws, and such proceeding is not dismissed within ninety (90) days
of the filing thereof (a “Triggering Event”).


Section 3. Primary Liability of Guarantor.


(a)This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance, and Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor. This Guaranty
shall be effective as a waiver of, and Guarantor hereby expressly waives, any
right to which Guarantor may otherwise have been entitled, whether existing
under statute, at Law or in equity, to require Administrative Agent or any
Lender to take prior recourse or proceedings against any collateral, security or
Person. It shall not be necessary for Administrative Agent or any Lender, in
order to enforce such payment or performance by Guarantor, first to institute
suit or pursue or exhaust any rights or remedies against Borrower or other
Person liable on such indebtedness or for such performance, or to enforce any
rights against any security given to secure such indebtedness or performance, or
to join Borrower or any other Person liable for the payment or performance of
the Guaranteed Obligations or any part thereof in any action to enforce this
Guaranty, or to resort to any other means of obtaining payment or performance of
the Guaranteed Obligations; provided, however, that nothing herein contained
shall prevent Administrative Agent or any Lender from suing on any Note or
foreclosing the Deed of Trust or exercising any other right under the Loan
Documents.


(b)Suit may be brought or demand may be made against Borrower or against any or
all parties who have signed this Guaranty or any other guaranty covering all or
any part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of Administrative Agent or
any Lender against any party hereto.


Section 4. Certain Agreements and Waivers by Guarantor.


(a)Guarantor agrees that neither the rights or remedies of Administrative Agent
and Lenders nor Guarantor’s obligations under the terms of this Guaranty shall
be released, diminished, impaired, reduced or affected by any one or more of the
following events, actions, facts, or circumstances, Guarantor waives any rights,
claims or defenses arising from any such events, actions, facts, or
circumstances, and the liability of Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:


(i)any limitation on the liability of, or recourse against, any other Person in
any Loan Document or arising under any Law;
(ii)any claim or defense that this Guaranty was made without consideration or is
not supported by adequate consideration or that the obligations of Guarantor
hereunder exceed or are more burdensome than those of Borrower under the other
Loan Documents;




3



--------------------------------------------------------------------------------



(iii)the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;
(iv)the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Administrative Agent or any Lender against Guarantor,
to the fullest extent permitted by Law;
(v)any homestead exemption or any other exemption under applicable Law;
(vi)any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;
(vii)whether express or by operation of Law, any partial release of the
liability of Guarantor hereunder (except to the extent expressly so released) or
any complete or partial release of Borrower or any other Person liable, directly
or indirectly, for the payment or performance of any or all of the Guaranteed
Obligations;
(viii)the death, insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or other power of Borrower or any other Person at any time liable
for the payment or performance of any or all of the Guaranteed Obligations;
(ix)either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s)) or performance (including changes with
respect to the construction of the Improvements) or any other terms thereof, or
any waiver, termination, or release of, or consent to departure from, any of the
Loan Documents or any other guaranty of any or all of the Guaranteed
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Administrative Agent or Lenders to Borrower or
any other Person at any time liable for the payment or performance of any or all
of the Guaranteed Obligations;
(x)any neglect, lack of diligence, delay, omission, failure, or refusal of
Administrative Agent or any Lender to take or prosecute (or in taking or
prosecuting) any action for the collection or enforcement of any of the
Guaranteed Obligations, or to foreclose or take or prosecute any action to
foreclose (or in foreclosing or taking or prosecuting any action to foreclose)
upon any security therefor, or to exercise (or in exercising) any other right or
power with respect to any security therefor, or to take or



4



--------------------------------------------------------------------------------



prosecute (or in taking or prosecuting) any action in connection with any Loan
Document, or any failure to sell or otherwise dispose of in a commercially
reasonable manner any collateral securing any or all of the Guaranteed
Obligations;


(xi)any failure of Administrative Agent or any Lender to notify Guarantor of any
creation, renewal, extension, rearrangement, modification, supplement,
subordination, or assignment of the Guaranteed Obligations or any part thereof,
or of any Loan Document, or of any release of or change in any security, or of
the occurrence or existence of any Default or Potential Default, or of any other
action taken or refrained from being taken by Administrative Agent or any Lender
against Borrower or any security or other recourse, or of any new agreement
between or among Administrative Agent, any Lender and Borrower, it being
understood that Administrative Agent shall not be required to give Guarantor any
notice of any kind under any circumstances with respect to or in connection with
the Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding Borrower and any
collateral, including any changes in the business or financial condition of
Borrower or any collateral, and Guarantor acknowledges and agrees that neither
Administrative Agent nor any Lender shall have any duty to notify Guarantor of
any information which Administrative Agent or such Lender may have concerning
Borrower or any collateral;
(xii)the existence of any claim, counterclaim, set-off or other right that
Guarantor may at any time have against Borrower, Administrative Agent, any
Lender, or any other Person, whether or not arising in connection with this
Guaranty, any Note, the Loan Agreement or any other Loan Document;
(xiii)the unenforceability of all or any part of the Guaranteed Obligations
against Borrower, whether because the Guaranteed Obligations exceed the amount
permitted by Law or violate any usury law, or because the Persons creating the
Guaranteed Obligations acted in excess of their authority, or because of a lack
of validity or enforceability of or defect or deficiency in any of the Loan
Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of Law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Obligations, or any part thereof,
for any reason (and regardless of any joinder of Borrower or any other party in
any action to obtain payment or performance of any or all of the Guaranteed
Obligations);
(xiv)any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
Person, including any extension, reduction, composition, or other alteration of
the Guaranteed Obligations, whether or not consented to by Administrative Agent
or any Lender, or any action taken or omitted by Administrative Agent or any
Lender in any such proceedings, including any election to have Administrative
Agent’s or such Lender’s claim allowed as being secured, partially secured or
unsecured, any extension of credit by Administrative Agent or such Lender in any
such proceedings or the taking and



5



--------------------------------------------------------------------------------



holding by Administrative Agent or such Lender of any security for any such
extension of credit;


(xv)any other condition, event, omission, action or inaction that would in the
absence of this paragraph result in the release or discharge of Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty or any other agreement;
(xvi)any early termination of any of the Guaranteed Obligations; or
(xvii)Administrative Agent or any Lender’s enforcement or forbearance from
enforcement of the Guaranteed Obligations on a net or gross basis.


(b)In the event any payment by Borrower or any other Person to Administrative
Agent or any Lender is held to constitute a preference, fraudulent transfer or
other voidable payment under any bankruptcy, insolvency or similar Law, or if
for any other reason Administrative Agent or any Lender is required to refund
such payment or pay the amount thereof to any other party, such payment by any
Borrower or any other party to Administrative Agent or such Lender shall not
constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Administrative Agent of this
Guaranty or of Guarantor), as the case may be, with respect to, and this
Guaranty shall apply to, any and all amounts so refunded by Administrative Agent
or any Lender or paid by Administrative Agent or any Lender to another Person
(which amounts shall constitute part of the Guaranteed Obligations), and any
interest paid by Administrative Agent or any Lender and any attorneys’ fees,
costs and expenses paid or incurred by Administrative Agent or any Lender in
connection with any such event.


(c)It is the intent of Guarantor, Administrative Agent and each Lender that the
obligations and liabilities of Guarantor hereunder are absolute, irrevocable and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor.


(d)Guarantor’s obligations shall not be affected, impaired, lessened or released
by loans, credits or other financial accommodations now existing or hereafter
advanced by Administrative Agent or any Lender to Borrower in excess of the
Guaranteed Obligations. All payments, repayments and prepayments of the Loan,
whether voluntary or involuntary, received by Administrative Agent or any Lender
from Borrower, any other Person or any other source (other than from Guarantor
pursuant to a demand by Administrative Agent hereunder), and any amounts
realized from any collateral for the Loan, shall be deemed to be applied first
to any portion of the Loan which is not covered by this Guaranty, and last to
the Guaranteed Obligations, and this Guaranty shall bind Guarantor to the extent
of any Guaranteed Obligations that may remain owing to Administrative Agent or
any Lender. Administrative Agent shall have the right to apply any sums paid by
Guarantor to any portion of the Loan in Administrative Agent’s sole and absolute
discretion.


6



--------------------------------------------------------------------------------



(e)If acceleration of the time for payment of any amount payable by Borrower
under any Note, the Loan Agreement, or any other Loan Document is stayed or
delayed by any Law or tribunal, all such amounts shall nonetheless be payable by
Guarantor on demand by Administrative Agent.


(f)This Guaranty may not be changed orally and no obligation of Guarantor can be
released or waived by Administrative Agent except by a signed writing by an
authorized officer of Administrative Agent.


(g)Guarantor hereby waives any rights it might have under C.R.S. §§ 13-50-102
and
103.


(h)[Intentionally Omitted.]


(i)Guarantor waives all rights and defenses arising out of an election of
remedies by
Administrative Agent and Lenders, even though that election of remedies has
destroyed Guarantor’s rights of subrogation and reimbursement against Borrower
by operation of any applicable Law.


(j)Guarantor waives Guarantor’s rights of subrogation and reimbursement,
including any rights or defenses Guarantor may have by reason of protection
afforded to Borrower with respect to the Guaranteed Obligations pursuant to the
anti-deficiency or other Laws of Colorado limiting or discharging Borrower’s
obligations.


(k)Guarantor waives notice of acceptance of this Guaranty, and all other
suretyship defenses Guarantor would otherwise have under the Laws of California
or any other jurisdiction.


(l)No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other provision or waiver contained in this Guaranty. All of
the waivers contained herein are irrevocable and unconditional and are
intentionally and freely made by Guarantor.


Section 5. Subordination.


If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:


(a)such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of Borrower
securing such indebtedness shall, at all times, be subordinate in all respects
to the Guaranteed Obligations and to all liens, security interests and rights
now or hereafter existing to secure the Guaranteed Obligations;


(b)Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default shall have occurred and be continuing,
Guarantor shall not be prohibited from receiving such (i) reasonable management
fees or reasonable salary from Borrower as Administrative Agent may find
acceptable from time to time in its sole and absolute discretion, and (ii)
distributions from



7



--------------------------------------------------------------------------------



Borrower in an amount equal to any income taxes imposed on Guarantor which are
attributable to Borrower’s income from the Property;


(c)Guarantor hereby assigns and grants to Administrative Agent a security
interest in all such indebtedness and security therefor, if any, of Borrower to
Guarantor now existing or hereafter arising, including any dividends and
payments pursuant to debtor relief or insolvency proceedings referred to below.
In the event of receivership, bankruptcy, reorganization, arrangement or other
debtor relief or insolvency proceedings involving Borrower as debtor,
Administrative Agent shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and shall have the right to
receive directly from the receiver, trustee or other custodian (whether or not a
Default or an Event of Default shall have occurred or be continuing under any of
the Loan Documents), dividends and payments that are payable upon any obligation
of Borrower to Guarantor now existing or hereafter arising, and to have all
benefits of any security therefor, until the Guaranteed Obligations have been
fully and finally paid and performed. If, notwithstanding the foregoing
provisions, Guarantor should receive any payment, claim or distribution that is
prohibited as provided above in this Section 5, Guarantor shall pay the same to
Administrative Agent immediately, Guarantor hereby agreeing that it shall
receive the payment, claim or distribution in trust for Administrative Agent and
shall have absolutely no dominion over the same except to pay it immediately to
Administrative Agent; and


(d)Guarantor shall promptly upon written request of Administrative Agent from
time to time execute such documents and perform such acts as Administrative
Agent may reasonably require to evidence and perfect its interest and to permit
or facilitate exercise of its rights under this Section 5, including execution
and delivery of proofs of claim, further assignments and security agreements,
and delivery to Administrative Agent of any promissory notes or other
instruments evidencing indebtedness of Borrower to Guarantor. All promissory
notes, accounts receivable ledgers or other evidences, now or hereafter held by
Guarantor, of obligations of such Borrower to Guarantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under and is subject to the terms of this Guaranty.


Section 6. Other Liability of Guarantor or Borrower.


If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Administrative Agent or any Lender other than
under this Guaranty, such liability shall not be in any manner impaired or
affected hereby, and the rights of Administrative Agent and Lenders hereunder
shall be cumulative of any and all other rights that Administrative Agent or any
Lender may have against Guarantor. If Borrower is or becomes indebted to
Administrative Agent or any Lender for any indebtedness other than or in excess
of the Guaranteed Obligations, any payment received or recovery realized upon
such other indebtedness of Borrower to Administrative Agent or such Lender may
be applied to such other indebtedness. This Guaranty is independent of (and
shall not be limited by) any other guaranty now existing or hereafter given.
Further, Guarantor’s liability under this Guaranty is in addition to any and all
other liability Guarantor may have in any other capacity, including, if
applicable, its capacity as a general partner.



8



--------------------------------------------------------------------------------



Section 7. Lender Assigns; Disclosure of Information.


This Guaranty is for the benefit of Administrative Agent and Lenders and the
permitted successors and assigns of each of them. Administrative Agent and any
Lender may, at any time, sell, transfer or assign all or a portion of its
interest in the Guaranteed Obligations and the Loan Documents, on and subject to
the terms and conditions of the Loan Agreement. In the event of any such
permitted sale, transfer or assignment of the Guaranteed Obligations or any part
thereof, the rights and benefits under this Guaranty, to the extent applicable
to the Guaranteed Obligations so sold, transferred or assigned, may be
transferred with such obligations. Subject to the provisions of Section 9.5 of
the Loan Agreement, Guarantor waives notice of any sale, transfer or assignment
of the Guaranteed Obligations and/or this Guaranty or any part thereof, and
agrees that failure to give notice of any such sale, transfer or assignment will
not affect the liability of Guarantor hereunder. Subject to the terms and
conditions of the Loan Agreement, including, without limitation, Section 9.6
thereof, Administrative Agent and each Lender are hereby authorized to
disseminate any information they now have or hereafter obtain pertaining to the
Guaranteed Obligations or this Guaranty, including credit or other information
on Borrower, Guarantor and/or any party liable, directly or indirectly, for any
part of the Guaranteed Obligations, to any actual or prospective assignee or
participant with respect to the Guaranteed Obligations, to any of the affiliates
of Administrative Agent or such Lender, including Merrill Lynch, Pierce, Fenner
& Smith Incorporated, to any regulatory body having jurisdiction over
Administrative Agent or such Lender, and to any other parties as necessary or
appropriate in the reasonable judgment of Administrative Agent or such Lender.


Section 8. Binding Effect; Joint and Several Liability.


This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns. Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor’s estate, whether or not the Guaranteed Obligations
are then due and payable. If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be jointly and
severally binding on each of the undersigned, and their respective heirs,
personal representatives, successors and assigns, and the term “Guarantor” shall
mean all of such Persons and each of them individually.


Section 9. Governing Law.


THE VALIDITY, ENFORCEMENT, AND INTERPRETATION OF THIS GUARANTY, SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF COLORADO AND APPLICABLE UNITED STATES FEDERAL LAW, AND IS INTENDED TO BE
PERFORMED IN ACCORDANCE WITH, AND ONLY TO THE EXTENT PERMITTED BY, SUCH LAWS.
ALL OBLIGATIONS OF GUARANTOR HEREUNDER ARE PAYABLE AND PERFORMABLE AT THE PLACE
OR PLACES WHERE THE GUARANTEED OBLIGATIONS ARE PAYABLE AND PERFORMABLE.

9



--------------------------------------------------------------------------------



Section 10. Invalidity of Certain Provisions.


If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.


Section 11. Costs and Expenses of Enforcement.


Guarantor agrees to pay to Administrative Agent on demand all costs and expenses
incurred by Administrative Agent or any Lender in seeking to enforce
Administrative Agent’s or such Lender’s rights and remedies under this Guaranty,
including court costs, costs of alternative dispute resolution and reasonable
attorneys’ fees, whether or not suit is filed or other proceedings are initiated
hereon. All such costs and expenses incurred by Administrative Agent or any
Lender shall constitute a portion of the Guaranteed Obligations hereunder, shall
be subject to the provisions hereof with respect to the Guaranteed Obligations
and shall be payable by Guarantor on demand by Lender.


Section 12. No Usury.


It is not the intention of Administrative Agent, any Lender or Guarantor to
obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under applicable Law. Should it be determined that any portion
of the Guaranteed Obligations or any other amount payable by Guarantor under
this Guaranty constitutes interest in excess of the maximum amount of interest
that Guarantor, in Guarantor’s capacity as guarantor, may lawfully be required
to pay under applicable Law, the obligation of Guarantor to pay such interest
shall automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law. The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor, Administrative Agent and Lenders.


Section 13. Representations, Warranties, and Covenants of Guarantor.


Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest (indirectly) in Borrower and will derive a material and
substantial benefit, directly or indirectly, from the making of the Loan to
Borrower and from the making of this Guaranty by Guarantor; (b) this Guaranty is
duly authorized and valid, and is binding upon and enforceable against
Guarantor; (c) Guarantor is not, and the execution, delivery and performance by
Guarantor of this Guaranty will not cause Guarantor to be, in violation of or in
default with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected; (d) unless Guarantor is a natural person, Guarantor is duly organized,
validly existing, and in good standing under the laws of the state of its
organization and has full power and authority to enter into and perform this
Guaranty; (e) there is no material litigation pending with respect to which
process has been served or, to the knowledge of Guarantor, threatened by or
before any tribunal against or affecting Guarantor



10



--------------------------------------------------------------------------------



which, if adversely determined, would have a material adverse effect on
Guarantor’s ability to perform its obligations hereunder; (f) all financial
statements and information heretofore furnished to Administrative Agent by
Guarantor do, and all financial statements and information hereafter furnished
to Administrative Agent by Guarantor will, fully and accurately present the
condition (financial or otherwise) of Guarantor as of their dates and the
results of Guarantor’s operations for the periods therein specified, and, since
the date of the most recent financial statements of Guarantor heretofore
furnished to Administrative Agent, no material adverse change has occurred in
the financial condition of Guarantor, nor, except as heretofore disclosed in
writing to Administrative Agent, has Guarantor incurred any material liability,
direct or indirect, fixed or contingent; (g) after giving effect to this
Guaranty, Guarantor is solvent, is not engaged or about to engage in business or
a transaction for which the property of Guarantor is an unreasonably small
capital, and does not intend to incur or believe that it will incur debts that
will be beyond its ability to pay as such debts mature; and (h) Guarantor has
read and fully understands the provisions contained in the Note, the Loan
Agreement, the Deed of Trust, the Environmental Agreement and the other Loan
Documents. Guarantor’s representations, warranties and covenants are a material
inducement to Administrative Agent to enter into the other Loan Documents and
any Swap Contract, and shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrower, Guarantor,
any other party, or any security for all or any part of the Guaranteed
Obligations.


Section 14. Notices.


All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified at the end of this Guaranty (unless changed
by similar notice in writing given by the particular party whose address is to
be changed) or by facsimile. Any such notice or communication shall be deemed to
have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt;
provided that service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Guaranty or in
any other Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason.


Section 15. Cumulative Rights.


All of the rights and remedies of Administrative Agent and Lenders under this
Guaranty and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Administrative
Agent or any Lender of any one or more of such rights and remedies shall not
preclude the simultaneous or later exercise by Administrative Agent or any
Lender of any or all such other rights and remedies. No single or partial
exercise of any right or remedy shall exhaust it or preclude any other or
further exercise thereof, and every



11



--------------------------------------------------------------------------------



right and remedy may be exercised at any time and from time to time. No failure
by Administrative Agent or Lenders to exercise, nor delay in exercising, any
right or remedy shall operate as a waiver of such right or remedy or as a waiver
of any Default. No notice to or demand on Guarantor in any case shall of itself
entitle Guarantor to any other or further notice or demand in similar or other
circumstances. No provision of this Guaranty or any right or remedy of
Administrative Agent or any Lender with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed and delivered by Administrative Agent to Guarantor.


Section 16. Term of Guaranty.


This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Administrative Agent and Lenders under
this Guaranty are fully and finally paid, performed and discharged and are not
subject to any bankruptcy preference period or any other disgorgement.


Notwithstanding anything stated to the contrary in this Guaranty, in the event
that Administrative Agent or its nominee or any third party takes record title
to any portion of the Property following the exercise of Administrative Agent’s
rights and remedies under the Loan Documents, Guarantor shall nonetheless have
the right to terminate its continuing liability under clause (ii) of Section 1
of this Guaranty with respect to Borrower’s obligations under the Environmental
Agreement (and only as to such obligations) with respect to such portion of the
Property, upon fulfillment of each of the following conditions to the reasonable
satisfaction of Administrative Agent with respect to such portion of the
Property:


(a)Guarantor or Borrower shall have delivered to Administrative Agent a new
environmental insurance policy which insures Administrative Agent (“New
Environmental Insurance Policy”) and which:


(i)is comparable to the existing Environmental Insurance Policy approved by
Administrative Agent except the policy limits shall be at least Five Million and
No/100ths Dollars ($5,000,000) for each occurrence and in the aggregate with a
retention of no greater than One Hundred Thousand and No/100ths Dollars
($100,000); and
(ii)is issued by the same company as the existing Environmental Insurance Policy
or a replacement company with an AM Best’s Rating equivalent or better than A-
(Excellent)/IX; and
(iii)has a term of one (1) year from the date of issuance and shall be in “full
force and effect” (i.e. shall have coverage under an extended reporting period
of no less than three (3) years following the repayment of the Loan in full);
and


(b)Administrative Agent shall have received evidence that all premiums for the
coverage described in clause (a)(iii) above under such New Environmental
Insurance Policy have been prepaid in full.



12



--------------------------------------------------------------------------------



Such termination of Guarantor’s liability under clause (ii) of Section 1 of this
Guaranty with respect to Borrower’s obligations under the Environmental
Agreement, shall become effective only upon the delivery by Administrative Agent
to Guarantor of a specific written acknowledgment of the satisfaction of all of
the foregoing conditions and the termination of such obligations, which
acknowledgement Administrative Agent agrees to provide unless any of the
conditions to such termination have not been satisfied. This Section 16 shall
under no circumstance be interpreted to terminate or limit any of Guarantor’s
liabilities in Section 1 of this Guaranty except to the extent such liabilities
relate to Borrower’s obligations under the Environmental Agreement.


Notwithstanding anything stated to the contrary in this Guaranty, in the event
that Borrower successfully exercises its right to terminate its continuing
liability under the Environmental Agreement pursuant to and in accordance with
the terms and conditions of Section 7 thereof, Guarantor’s liability under
clause (ii) of Section 1 of this Guaranty with respect to its guaranty of
Borrower’s obligations under the Environmental Agreement (and only as to such
obligations) shall automatically terminate.


Section 17. Financial Statements.


Guarantor agrees to provide to Administrative Agent, as and when required, the
Financial Statements and other financial information required to be delivered to
Administrative Agent with respect to Guarantor pursuant to the terms of the Loan
Agreement and the other Loan Documents, in the form and detail required by the
Loan Documents. Guarantor also agrees to provide to Administrative Agent such
other and further financial information with respect to Guarantor as
Administrative Agent shall from time to time reasonably request. Acceptance of
any Financial Statement by Administrative Agent, whether or not in the form
prescribed herein, shall be relied upon by Administrative Agent in the
administration, enforcement, and extension of the Guaranteed Obligations.


Section 18. Subrogation.


Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with Section
16 above, and Guarantor hereby waives all of such rights.


Section 19. Time of Essence.


Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.


Section 20. Entire Agreement; Counterparts; Construction.


THIS GUARANTY EMBODIES THE ENTIRE AGREEMENT BETWEEN ADMINISTRATIVE AGENT AND
LENDERS AND GUARANTOR WITH RESPECT TO THE GUARANTY BY GUARANTOR OF THE
GUARANTEED OBLIGATIONS. THIS GUARANTY SUPERSEDES ALL PRIOR AGREEMENTS AND



13



--------------------------------------------------------------------------------



UNDERSTANDINGS, IF ANY, WITH RESPECT TO THE GUARANTY BY GUARANTOR OF THE
GUARANTEED OBLIGATIONS. THIS GUARANTY SHALL BE EFFECTIVE UPON EXECUTION BY
GUARANTOR AND DELIVERY TO ADMINISTRATIVE AGENT. THIS GUARANTY MAY NOT BE
MODIFIED, AMENDED OR SUPERSEDED EXCEPT IN A WRITING SIGNED BY ADMINISTRATIVE
AGENT AND GUARANTOR REFERENCING THIS GUARANTY BY ITS DATE AND SPECIFICALLY
IDENTIFYING THE PORTIONS HEREOF THAT ARE TO BE MODIFIED, AMENDED OR SUPERSEDED.
THIS GUARANTY HAS BEEN EXECUTED IN A NUMBER OF IDENTICAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL PURPOSES AND ALL OF WHICH CONSTITUTE,
COLLECTIVELY, ONE AGREEMENT. AS USED HEREIN, THE WORDS “INCLUDE” AND “INCLUDING”
SHALL BE INTERPRETED AS IF FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”


Section 21. [Intentionally Omitted.] Section 22. Forum.
Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Property is
located, over any Dispute. Guarantor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Guaranty may be made by certified or registered mail, return
receipt requested, directed to Guarantor at its address for notice set forth in
this Guaranty, or at a subsequent address of which Administrative Agent received
actual notice from Guarantor in accordance with the notice section of this
Guaranty, and service so made shall be complete five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent or any Lender to serve process in any manner permitted by
Law or limit the right of Administrative Agent or any Lender to bring
proceedings against Guarantor in any other court or jurisdiction.


Section 23. WAIVER OF JURY TRIAL.


TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND ADMINISTRATIVE AGENT
AND EACH LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY DISPUTE (AS DEFINED IN THE
LOAN AGREEMENT) AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR, ADMINISTRATIVE AGENT AND EACH
LENDER, AND GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY REPRESENT
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR
ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY
ITS EFFECT.



14



--------------------------------------------------------------------------------



GUARANTOR, ADMINISTRATIVE AGENT AND EACH LENDER ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER OF JURY TRIAL. GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.


Section 24. [Intentionally Omitted].


Section 25. Separate Indemnity. Guarantor acknowledges and agrees that
Administrative Agent’s rights (and Guarantor’s obligations) under this Guaranty
shall be in addition to all of Administrative Agent’s rights (and all of
Guarantor’s obligations) under any indemnity agreement or other guaranty
executed and delivered to Administrative Agent by Borrower and/or any Guarantor
and any payments made under this Guaranty shall not reduce any obligations and
liabilities under any such indemnity agreement or other guaranty. The
obligations hereunder shall terminate upon the full repayment of all sums due
under the Loan Documents.


Section 26. Credit Verification.


Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Administrative Agent and each Lender to check any credit references,
verify his/her employment and obtain credit reports from credit reporting
agencies of Administrative Agent’s or such Lender’s choice in connection with
any monitoring, collection or future transaction concerning the Loan, including
any modification, extension or renewal of the Loan. Also in connection with any
such monitoring, collection or future transaction, Administrative Agent and each
Lender is hereby authorized to check credit references, verify employment and
obtain a third party credit report for the spouse of any married person
obligated on this Guaranty, if such person lives in a community property state.


Section 27. ERISA.


As of the date hereof and throughout the term of this Guaranty, (a) Guarantor is
not and will not be (i) an “employee benefit plan,” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); or
(ii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the assets
of Guarantor do not and will not constitute “plan assets” within the meaning of
the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA; and (c) Guarantor is not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA
and transactions by or with Guarantor are not and will not be subject to
federal, state or local statutes applicable to Guarantor regulating investments
of fiduciaries with respect to governmental plans.

15



--------------------------------------------------------------------------------



Section 28. No Fiduciary Relationship.


The relationship between Administrative Agent and each Lender and Guarantor is
solely that of lender and guarantor. Neither Administrative Agent nor any Lender
has any fiduciary or other special relationship with or duty to Guarantor and
none is created hereby or may be inferred from any course of dealing or act or
omission of Administrative Agent and/or any Lender.


Section 29. Reinstatement.


This Guaranty shall continue to be effective, or be reinstated automatically, as
the case may be, if at any time payment, in whole or in part, of any of the
obligations guaranteed hereby are rescinded or otherwise must be restored or
returned by Administrative Agent (whether as a preference, fraudulent conveyance
or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, Guarantor or any other
Person, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Borrower, Guarantor or any
other Person or for a substantial part of Borrower’s, Guarantor’s or any of such
other Person’s property, as the case may be, or otherwise, all as though such
payment had not been made. Guarantor further agrees that in the event any such
payment is rescinded or must be restored or returned, all costs and expenses
(including reasonable legal fees and expenses) incurred by or on behalf of
Administrative Agent and Lenders in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute costs of enforcement, the
payment of which is guaranteed by Guarantor pursuant to Section 11 hereof.


Section 30. Limited Recourse Provision.


Administrative Agent and Lenders shall have no recourse against, nor shall there
be any personal liability to, the members of Guarantor, or to any shareholders,
members, partners, beneficial interest holders or any other entity or person in
the ownership (directly or indirectly) of Guarantor with respect to the
obligations of Guarantor under this Guaranty. For purposes of clarification, in
no event shall the above language limit, reduce or otherwise affect any
Borrower’s liability or obligations under the Loan Documents, Guarantor’s
liability or obligations under the Guaranty, or Administrative Agent’s or any
Lender’s right to exercise any rights or remedies against any collateral
securing the Loan.


Section 31. Unsecured Obligations.


Notwithstanding anything to the contrary herein or in any of the Loan Documents,
the Guaranteed Obligations of Guarantor are unsecured and are not secured by the
Deed of Trust.


[Signatures begin on following page.]







16



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first written above.



Address of Guarantor:GUARANTOR:
KBS REIT Properties II, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Todd Smith, Vice President,
Controller REIT Corporate Accounting
Fax Number: (949) 417-6501
Email: tsmith@kbs.com
KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company


By: KBS LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT
TRUST II, INC.,
a Maryland corporation,
its general partner


By: /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer
With copies to:c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Jim Chiboucas
Fax Number: (949) 417-6523
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Bryce Lin, Director of
Fiance & Reporting
Fax Number: (949) 417-6501
Email: blin@kbs.com
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 100
Irvine, California 92612
Attn: Bruce Fischer
Fax Number: (949) 732-6501Address of Administrative Agent:Bank of America, N.A.
520 Newport Center Drive, Suite 100
Newport Beach, California 92660
Attn: Kevin McLain
Fax No.: (949) 794-7422



SIGNATURE PAGE TO LIMITED PAYMENT GUARANTY AGREEMENT

